 


109 HR 4059 IH: Teacher Education for Autistic Children Act of 2005
U.S. House of Representatives
2005-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4059 
IN THE HOUSE OF REPRESENTATIVES 
 
October 17, 2005 
Mr. Smith of New Jersey (for himself, Mr. Doyle, Mr. Burton of Indiana, and Mr. Weldon of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Individuals with Disabilities Education Act to enhance educational services for persons with autism spectrum disorders, to expand loan forgiveness for teachers of autistic children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Teacher Education for Autistic Children Act of 2005 or the TEACH Act of 2005. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Autism spectrum disorders (ASD), considered in 1965 to be a rare disorder, has grown over the past 40 years from a prevalence of one in 10,000 to as many as one in 166 in young children today. 
(2)Autism is a complex developmental disability that affects an individual in the areas of social interaction and communication. Because it is a spectrum disorder, it affects each individual differently and to varying degrees of severity. People with autism process and respond to information in unique ways. In some cases, aggressive or self-injurious behavior may be present. 
(3)Despite the progress that has been made in early diagnosis and intervention of autism spectrum disorders, too many children are not being diagnosed until after they enter school. 
(4)The increased number of children and adults diagnosed with an autism spectrum disorder is a growing and urgent concern for families, service providers, and policy-makers, as existing health, education, and social service systems struggle to respond to the service needs of this population in a comprehensive manner. 
(5)Though a number of effective services and funding options exist, they tend to be scattered, fragmented, and poorly coordinated, there are no widely accepted or implemented service guidelines for autism spectrum disorders, and there are significant gaps in knowledge about autism. 
(6)Factors that have a major impact on the intensity and types of services for individuals with an autism spectrum disorder include the uniqueness of the ways individuals with autism process and respond to information, the variability of how autism affects each individual, the percentage of time individuals with autism are successfully taught in a regular classroom, and the communication and socialization deficits of those individuals. 
(7)Children with an autism spectrum disorder who receive intensive behavioral therapy and educational services often make very significant functional improvements. 
(8)The Autism Coordinating Committee, created as a result of the Children’s Health Act of 2000 (Public Law 106–310, 114 Stat. 1101), established a Services Subcommittee to develop a national action plan for expanding and improving services related to autism spectrum disorders. The Services Subcommittee appointed an Autism Spectrum Disorders Expert Working Group which presented in May 2005 an Autism Spectrum Disorders (ASD) Roadmap to expand, enhance, and coordinate services for children, youth, and adults with ASD, and their families. 
(b)PurposeIt is the purpose of this Act to enhance educational services for individuals with autism spectrum disorders, in a manner generally consistent with and supportive of the Autism Spectrum Disorders (ASD) Roadmap. 
3.Autism early screening, diagnosis, and intervention 
(a)Outreach planThe Secretary of Education, in cooperation with the Assistant Secretary for Children and Families of the Department of Health and Human Services, shall award one or more grants, contracts, or cooperative agreements to an organization or organizations to develop a plan to conduct education and outreach activities for populations and individuals underserved by early screening and diagnosis for neurodevelopmental delays, including for individuals who may have avoided developmental disability evaluations. 
(b)ReportSection 613 of the Individuals with Disabilities Education Act (20 U.S.C. 1413) is amended by adding at the end the following new subsection: 
 
(k)Report on autism early intervention activities 
(1)In generalA local educational agency that receives assistance under this part for a fiscal year shall prepare and submit to the Secretary a report that contains a description of the activities referred to in paragraph (2) carried out in the preceding fiscal year. 
(2)InformationThe activities referred to in this paragraph are the following: 
(A)Activities carried out by the agency to ensure that students who exhibit symptoms of an autism spectrum disorder are referred to appropriate experts for diagnosis. 
(B)Appropriate training provided by the agency, or on behalf of the agency, of personnel of the agency and schools of the agency to carry out the activities described in subparagraph (A). 
(3)DefinitionIn this subsection, the term autism spectrum disorder has the meaning given the term by the Diagnostic and Statistical Manual of Mental Disorders-Fourth Edition (DSM–IV). 
(c)Technical assistanceThe Secretary of Education shall provide technical assistance to local educational agencies that receive assistance under part B of the Individuals with Disabilities Education Act to assist such agencies to comply with the reporting requirement under section 613(k) of such Act, as added by subsection (b). 
4.Sense of Congress relating to grants to improve education of individuals with disabilitiesIt is the sense of Congress that the Secretary of Education, in making an award of a grant or in entering into a contract or cooperative agreement under subpart 2 or subpart 3 of part D of the Individuals with Disabilities Education Act, shall give special consideration to the increased incidence of autism spectrum disorders among children and the increased demands placed on educational systems due to the complexity and symptoms of autism, including the uniqueness of the ways individuals with autism process and respond to information, the variability of how autism affects each individual, and the extreme and unusual communication and socialization deficits of those individuals. 
5.Expanded loan forgiveness program for teachers of autistic children 
(a)Program 
(1)In generalThe Secretary of Education shall carry out a program of assuming the obligation to repay, pursuant to subsection (c), a loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965, and of canceling the obligation to repay a loan made under part D of such title (excluding loans made under section 428B of such Act or comparable loans made under part D of such title) for any borrower who— 
(A)is employed, for three consecutive complete school years, as a full-time special education teacher of children with an autism spectrum disorder; 
(B)satisfies the requirements of subsection (d); and 
(C)is not in default on a loan for which the borrower seeks forgiveness. 
(2)Award basis; priority 
(A)Award basisSubject to subparagraph (B), loan repayment under this section shall be on a first-come, first-serve basis and subject to the availability of appropriations. 
(B)PriorityThe Secretary shall give priority in providing loan repayment under this section for a fiscal year to student borrowers who received loan repayment under this section for the preceding fiscal year. 
(3)RegulationsThe Secretary is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section. 
(b)Loan repayment 
(1)Eligible amountThe Secretary may assume or cancel the obligation to repay on behalf of any individual under this section— 
(A)the sum of the principal amounts outstanding (not to exceed $5,000) of the individual’s qualifying loans at the end of three consecutive complete school years of service described in subsection (a)(1)(B); 
(B)an additional portion of such sum (not to exceed $5,000) at the end of each of the next two consecutive complete school years of such service; and 
(C)a total of not more than $20,000. 
(2)ConstructionNothing in this section shall be construed to authorize the refunding of any repayment of a loan made under part B or part D of title IV of the Higher Education Act of 1965. 
(3)InterestIf a portion of a loan is repaid by the Secretary under this section for any year, the proportionate amount of interest on such loan which accrues for such year shall be repaid by the Secretary. 
(c)Repayment to eligible lendersThe Secretary shall pay to each eligible lender or holder for each fiscal year an amount equal to the aggregate amount of loans which are subject to repayment pursuant to this section for such year. 
(d)Application for repayment 
(1)In generalEach eligible individual desiring loan repayment under this section shall submit a complete and accurate application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(2)Years of serviceAn eligible individual may apply for loan repayment under this section after completing the required number of years of qualifying employment. 
(3)Fully qualified teachers in public elementary or secondary schoolsAn application for loan repayment under this section shall include such information as is necessary to demonstrate that the applicant— 
(A)if teaching in a public pre-kindergarten, kindergarten, elementary, middle, or secondary school (other than as a teacher in a public charter school), has obtained State certification as a teacher (including certification obtained through alternative routes to certification) or passed the State teacher licensing exam and holds a license to teach in such State; and 
(B)if teaching in— 
(i)a public pre-kindergarten, kindergarten, or elementary school, holds a bachelor’s degree and demonstrates knowledge and skills for teaching children with an autism spectrum disorder; or 
(ii)a public middle or secondary school, holds a bachelor’s degree and demonstrates a high level of competency for teaching children with an autism spectrum disorder, through— 
(I)a high level of performance on a rigorous State or local academic subject areas test; or 
(II)completion of an academic major specializing in autism or severe disabilities with a concentration in autism spectrum disorders. 
(4)Teachers in nonprofit private elementary or secondary schools or charter schoolsIn the case of an applicant who is teaching in a nonprofit private pre-kindergarten, kindergarten, elementary, or secondary school, or in a public charter school, an application for loan repayment under this section shall include such information as is necessary to demonstrate that the applicant has knowledge and skills for teaching children with an autism spectrum disorder, as certified by the chief administrative officer of the school. 
(e)Treatment of consolidation loansA loan amount for a consolidation loan made under section 428C of the Higher Education Act of 1965, or a Federal Direct Consolidation Loan made under part D of title IV of such Act, may be a qualified loan amount for the purpose of this section only to the extent that such loan amount was used by a borrower who otherwise meets the requirements of this section to repay— 
(1)a loan made under section 428 or section 428H of such Act; or 
(2)a Federal Direct Stafford Loan or a Federal Direct Unsubsidized Stafford Loan made under part D of title IV of such Act. 
(f)Additional provisions 
(1)Prevention of double benefitsNo borrower may, for the same service, receive a benefit under both this section and subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.). 
(2)Definition of teacher of children with an autism spectrum disorderThe term teacher of children with an autism spectrum disorder means an individual who provides instruction to children who have been diagnosed by a physician or a psychologist as having an autism spectrum disorder. 
(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of the fiscal years 2006 through 2010. 
6.Task force on autism spectrum disorders 
(a)EstablishmentThe Secretary of Education, acting through the Assistant Secretary for Special Education and Rehabilitative Services, shall establish and provide administrative support for a Task Force on Autism Spectrum Disorders (ASD) (in this section referred to as the Task Force). 
(b)DutiesThe Task Force shall— 
(1)conduct a review of minimum standards relating to the provision of special education for individuals with an autism spectrum disorder and provide recommendations to improve or otherwise strengthen such standards; 
(2)conduct a review of the effectiveness of existing educational models used with respect to the provision of special education for individuals with an autism spectrum disorder; and 
(3)conduct an evaluation of programs carried out by State and local educational agencies to train teachers with respect to the provision of special education for individuals with an autism spectrum disorder and provide recommendations to improve and expand such programs. 
(c)Composition 
(1)In generalThe Secretary of Education, acting through the Assistant Secretary for Special Education and Rehabilitative Services and in consultation with the Director of the National Research Council (or the Director’s designee), shall appoint members of the Task Force as follows: 
(A)Not less than two members shall be representatives from national autism organizations. 
(B)Not less than one member shall be an individual with an autism spectrum disorder or a parent (or legal guardian) of such an individual. 
(C)Not less than two members shall be teachers with experience in working with children with an autism spectrum disorder. 
(D)Not less than two members shall be appropriate officers or employees of the Department of Education. 
(E)Not less than two members shall be appropriate officers or employees of the Department of Health and Human Services (to be appointed in consultation with the Secretary of Health and Human Services). 
(2)Compensation 
(A)Rates of payExcept as provided in subparagraph (B), members of the Task Force shall be paid at the maximum rate of basic pay for GS-14 of the General Schedule for each day during which they are engaged in the actual performance of duties of the Task Force. 
(B)Prohibition of compensation of federal employeesMembers of the Task Force who are full-time officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Task Force. 
(C)Travel expensesEach member of the Task Force shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(d)ReportNot later than one year after the date of the enactment of this Act and annually thereafter for each of the subsequent four calendar years, the Task Force shall prepare and submit to the Secretary of Education a report that contains the results of the reviews and evaluations conducted pursuant to subsection (b) and a description of the recommendations proposed pursuant to such subsection. 
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section $500,000 for fiscal years 2006 through 2010. 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) are authorized to remain available until expended. 
7.Report on services provided to individuals with autism 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Education, in cooperation with the Assistant Secretary for Children and Families of the Department of Health and Human Services, shall submit to Congress a report on the services provided to individuals with an autism spectrum disorder in accordance with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and the Head Start Act (42 U.S.C. 9831 et seq.). 
(b)Contents of reportThe report shall include the types and levels of services provided to individuals with an autism spectrum disorder, the specialization or expertise of providers who work with such individuals, and the effectiveness of such services and such providers for such individuals. The report should cover all individuals served, and shall also include a section on postsecondary, vocational, technical, continuing, and adult education programs in providing appropriate assistance to individuals with an autism spectrum disorder. The report shall also include a projection and assessment of future educational needs required to adequately serve individuals with an autism spectrum disorder based on the estimated incidence for such individuals born in 2005. 
(c)Public availabilityThe report shall be made available to the public. 
8.DefinitionIn this Act, the term autism spectrum disorder has the meaning given the term by the Diagnostic and Statistical Manual of Mental Disorders-Fourth Edition (DSM–IV). 
 
